Citation Nr: 1634157	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness or as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from April 2001 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In Board decisions dated December 2014 and January 2016, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the erectile dysfunction claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a March 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The Veteran does not have erectile dysfunction that is related to service, due to an undiagnosed illness or related to service-connected disabilities.


CONCLUSION OF LAW

Erectile dysfunction was not incurred or aggravated in service and is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.317 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim in a letter dated December 2011.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment and personnel records.

Additionally, pursuant to the January 2016 Board Remand, the Veteran was afforded a VA examination in March 2016, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination is sufficient, as it is predicated on consideration of the Veteran's treatment records in the claims file, as well as specific examination findings.  The VA examiner considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2015)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.

In this matter, the Veteran asserts that he has erectile dysfunction, which is caused or aggravated by his service-connected disabilities, to include his service-connected psychiatric disability or is otherwise related to service.  See the Veteran's claim dated October 2011.  For the reasons set forth below, the Board concludes that service connection is not warranted.

Crucially, the competent and probative evidence of record contains no showing of erectile dysfunction.  Indeed, the Veteran was afforded a VA examination in March 2016, at which time the examiner reported that the Veteran is not diagnosed with any condition of the male reproductive system to include erectile dysfunction.  The examiner noted the Veteran's statement that he had never been diagnosed with erectile dysfunction; however, he reported past symptoms of erectile dysfunction possibly due to excessive alcohol consumption.  The Veteran stated that he does not have current symptoms of erectile dysfunction.

In the absence of disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran asserts that previous acute and transitory symptoms of erectile dysfunction during periods of excessive alcohol consumption are indicative of a continuing erectile dysfunction disability, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that loss of erectile power may be a symptom of chronic erectile dysfunction would likely be known to the Veteran; therefore, his contention that he has experienced transitory erectile dysfunction has some tendency to establish a diagnosis.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Moreover, there is no medical evidence documenting erectile dysfunction, and the Veteran has not indicated as such.  Rather, he has suggested that his transitory symptoms of loss of erectile power are indicative of chronic erectile dysfunction.  To this end, the Board finds the clinical evidence documenting no current diagnosis of erectile dysfunction to be more probative that the Veteran's self-report of acute symptomatology.  The Board finds the clinical evidence more probative than the Veteran's statements.  The clinician is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

The Veteran does not have erectile dysfunction that is related to service or due to an undiagnosed illness.  It is not manifested to a compensable degree and service connection is not for application.  See  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Accordingly, the Veteran does not exhibit a current erectile dysfunction disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Therefore, the Veteran's claim of entitlement to service connection for erectile dysfunction is denied.


ORDER

Entitlement to service connection for erectile dysfunction is denied.


REMAND

The matter was remanded in January 2016 in order to obtain a new VA examination to address whether the Veteran's headaches are caused or aggravated by his service-connected musculoligmaentous strain with degenerative discogenic disease at L4-L5, subscapular bursitis of the left shoulder, or unspecified anxiety disorder with depression and alcohol dependency.

Pursuant to the January 2016 Remand, the Veteran was afforded a VA examination in March 2016 at which time the examiner noted the Veteran's report that he suffers from headaches twice per week, which last 3 to 4 hours with pain beginning in the posterior head and traveling to the frontal region with pain on both sides of the head.  The examiner then stated that the Veteran suffered from headaches, per his self-report; however, "there is no evidence of a chronic/diagnosed headache condition in available records."  In a separate March 2016 medical opinion, the examiner opined that the "condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The examiner explained, "Veteran records were reviewed - there is no evidence of a chronic or diagnosed headache condition in available records - separation examination does not indicate chronic or frequent headache - recent VA CPRS noted do not indicate a chronic or diagnosed headache condition."  The examiner went on to indicate that there was no aggravation by a service-connected disability.  The same rationale was again provided.

Crucially, the March 2016 VA examiner failed to comply with the January 2016 Remand instructions.  In particular, the Board did not request that the examiner opine as to whether the Veteran has been clinically diagnosed with headaches.  Rather, the January 2016 Remand instructed the examiner to provide a nexus opinion as to the etiology of the claimed headaches.  To this end, the Board notes that the Veteran is competent to report headaches.  See Jandreau, supra.  Moreover, the Board finds the examiner's report that the Veteran has no known headache disorder, but also suffers from chronic headache symptoms to be problematic, especially given the allegations that the Veteran's headaches could represent an undiagnosed illness from Persian Gulf service.

Due to the deficiencies of the March 2016 VA medical opinion, as outlined above, the AOJ did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to afford the Veteran with an adequate VA medical opinion as to the claimed headaches by an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, upon remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:
1. Obtain complete VA treatment records since February 2016.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA examination with a neurologist to determine the nature and etiology of his asserted headache disability.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) State whether the Veteran has a disability manifested by headaches that is attributable to a known clinical diagnosis, or whether any such problem is a manifestation of an undiagnosed illness.

(b) If the headaches are determined to be attributable to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is related to any in-service disease, injury or event?

In addressing this question, the examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians, and that his reports (lay observations) must be considered in formulating the requested opinion.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records

(c) If the headaches are determined to be attributable to a known clinical diagnosis, the examiner should also state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's headaches are caused or aggravated by his service-connected disabilities, to include musculoligamentous strain with degenerative discogenic disease at L4-L5; subscapular bursitis of the left shoulder; or unspecified anxiety disorder with depression and alcohol dependency. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation of the headaches by the service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of the headaches prior to aggravation by the service-connected disability or disabilities.

(d) Alternatively, if the Veteran's headaches cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms.  If the Veteran's headaches are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multi-symptom illness, the examiner should also describe the extent to which the illness has manifested.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


